DETAILED ACTION

Response to Arguments
Applicant's arguments filed 6/6/2022 have been fully considered but they are not persuasive.
The applicant argues that the claims as amended overcome the prior art of Cervi. Specifically, the applicant argues that as set forth in Claims 1, 64 and 74, the amended claims do not set forth where:
the insert assembly is coupled with the cutting assembly  such that the elongated insert is received within the lumen of the cutting cannula such that the distal tip of the elongated insert sits flush with a portion of the cutting tip thereby extending through a full length of the cutting cannula and where the cutting tip of the elongated member is positioned distal to the cutting tip of the cutting cannula.
The examiner disagrees and respectfully submits that a slightly different interpretation of the prior art of Cervi has been taken, where the cutting cannula is now being interpreted as elements 8 and 9, seen below, which yields the distal tip to sit flush with a portion of the cutting tip and thereby extending through a full length of the cutting cannula, and where the elongated member is positioned distal to the cutting tip of the cutting cannula (the insert assembly (17, 18, 19, 20) is coupled with the cutting assembly (1, 2, 3, 8, 9) such that the elongated insert (17) is received within the lumen (1) of the cutting cannula (8, 9) ([0058] Optionally the biopsy needle may be provided with a removable motor drive coupling 17, as shown in FIGS. 1B, 3A, 4A and 4B, 6C and 6D, 7D and 8C. This coupling comprises a shaft which fits within the cannula lumen, a drive portion 19 and a connecting portion 20 for connecting a motor drive), such that the distal tip (18) of the elongated insert (17) sits flush with a portion of the cutting tip thereby extending through a full length of the cutting cannula ([0059] Preferably the length of the shaft is chosen so that its end 18 is located approximately at the same position as the stop 9, it thereby acting as a farther safeguard against excessive penetration of cannula 3 into the bone to be sampled) (see Fig. 3A, where the end of 18 and the end of 9 are flush)) (([0059] Preferably the length of the shaft is chosen so that its end 18 is located approximately at the same position as the stop 9, it thereby acting as a farther safeguard against excessive penetration of cannula 3 into the bone to be sampled) (see Fig. 3A, where the end of 18 and the end of 9 are flush, which yields the cutting tip 18 distal of the cutting cannula 8)).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4, 9, 10, 12, 13, 20, 21, 23, 24, 31, 37, 39, 41, 47, 50, 52, 59, 64 and 74 and 76-78 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20020042581 A1 to Cervi.
Regarding Claims 1 and 64, Cervi discloses a bone biopsy system comprising inter alia: 
a cutting assembly (1, 2, 3, 8, 9) comprising:
a cutting cannula (8) that comprises a cutting tip (3, 9, 10) at a distal end thereof and defines a lumen (1); and 
a first hub (2) attached to the cutting cannula ([0044] The biopsy needle has a handle 2 at one end and a tissue sampling tube or cannula 3 at the other end), the first hub (6) comprising a first connection interface (6) (Fig. 1A);
an insert assembly (17, 18, 19, 20) comprising:
an elongated insert (17) sized to be received within the lumen of the cutting cannula (8, 9) (Fig. 1B), the elongated insert comprising a distal tip (18); and 
a second hub (19, 20) attached to the elongated insert (17), the second hub comprising a driver connector (20) and further comprising a second connection interface (19) configured to cooperate with the first connection interface (6) to rotationally lock the second hub relative to the first hub ([0058] … drive portion 19 is a hexagonal formation which seats in the same hexagonal aperture in recess 6 as the stylet); and
a manual handle (7) coupled to or couplable with the first hub (2) ([0044] the handle [2] has laterally extending wings 7 to assist in inserting the cannula into tissue) so as to be rotationally locked relative to the first hub (Figs. 1B and 1C), 
the bone biopsy system being selectively convertible from a power drilling configuration to a manual coring configuration ([0064] In about 10% of cases it is difficult to manually core the bone and if substantial resistance is encountered, the motor drive can be attached as shown in FIG. 7D. In all cases, however, it is preferable to start coring the bone marrow manually.);
wherein, when the bone biopsy system is in the power drilling configuration: 
the insert assembly (17, 18, 19, 20) is coupled with the cutting assembly (1, 2, 3, 8, 9) such that the elongated insert (17) is received within the lumen (1) of the cutting cannula (8, 9) ([0058] Optionally the biopsy needle may be provided with a removable motor drive coupling 17, as shown in FIGS. 1B, 3A, 4A and 4B, 6C and 6D, 7D and 8C. This coupling comprises a shaft which fits within the cannula lumen, a drive portion 19 and a connecting portion 20 for connecting a motor drive), such that the distal tip (18) of the elongated insert (17) sits flush with a portion of the cutting tip thereby extending through a full length of the cutting cannula ([0059] Preferably the length of the shaft is chosen so that its end 18 is located approximately at the same position as the stop 9, it thereby acting as a farther safeguard against excessive penetration of cannula 3 into the bone to be sampled) (see Fig. 3A, where the end of 18 and the end of 9 are flush);
the first (6) and second connection interfaces (19) cooperate to rotationally lock the second hub (19, 20) relative to the first hub (2) ([0058] This coupling comprises a shaft which fits within the cannula lumen, a drive portion 19 and a connecting portion 20 for connecting a motor drive. In the illustrated embodiment drive portion 19 is a hexagonal formation which seats in the same hexagonal aperture in recess 6 as the stylet.); and 
the driver connector (20) is couplable to a powered driver (27) to permit the powered driver to rotate the insert assembly and the cutting assembly in unison ([0060] The motor drive connecting portion 20 is chosen to suit the motor drive employed and, in the illustrated example, comprises a hexagonal stub. The motor drive 27 may be constructed or adapted specifically to suit its intended purpose, but conveniently a suitable motor drive can be provided by an electric screw driver.) ([0062] In a preferred embodiment the motor drive rotates the whole biopsy needle, that is both the cannula and the handle.), and 
wherein, when the bone biopsy system is in the manual coring configuration 
the insert assembly (6, 17, 19, 20) is decoupled from the cutting assembly ([0030] Preferably the motor drive coupling means is a detachable accessory so that it can be supplied separately, for use as and when required.) and the handle (7) is coupled with the first hub (2) to permit manual rotation of the cutting assembly ([0044] The biopsy needle has a handle 2 at one end and a tissue sampling tube or cannula 3 at the other end. The handle has laterally extending wings 7 to assist in inserting the cannula into tissue, particularly bone marrow tissue, which is to be sampled.).
Regarding Claim 4, Cervi discloses wherein the handle comprises a third connection interface (14) that is configured to cooperate with the first connection interface (6) of the first hub to rotationally lock the handle relative to the first hub ([0055] The head 16 is preferably sized to frictionally engage with the recess in the handle; it has a hexagonal base 14 which engages with a corresponding hexagonal aperture in recess 6.).
Regarding Claim 9, Cervi discloses an extraction assembly (13, 14, 16) configured to couple with the cutting assembly cutting assembly (1, 2, 3), wherein the extraction assembly comprises the handle (16).
Regarding Claim 10, Cervi discloses wherein the extraction assembly comprises an extraction cannula (13) attached to the handle (16), the extraction cannula being configured to be received within the lumen of the cutting cannula (Fig. 1C)
Regarding Claim 12, Cervi discloses wherein the handle is permanently attached to the first hub (Fig. 2B).  
Regarding Claim 13, Cervi discloses wherein the first connection interface (6) comprises a medical connector (5) configured to couple with a medical device for aspiration through the cutting cannula (element 5 is capable of receiving a medical device, such as a suction apparatus, which could be connected to element 5 to provide aspiration through element 1).  
Regarding Claim 20, Cervi discloses wherein the elongated insert comprises a trocar (17 has a shaft that is insertable in lumen 1, as set forth in [0059], and under BRI a trocar is a shaft, therefore 17 is a trocar).  
Regarding Claim 21, Cervi discloses wherein the cutting cannula comprises a tubular member having a plurality of cutting teeth at a distal tip thereof (Figs. 5D-5H). 
Regarding Claim 23, Cervi discloses wherein the elongated insert comprises an obturator (17 has a shaft that is insertable in lumen 1, as set forth in [0059], and under BRI an obturator is a shaft, therefore 17 is an obturator).
Regarding Claim 24, Cervi discloses wherein the cutting cannula comprises a needle ([0044] Referring to FIGS. 1, 2, and 8, these show a biopsy needle in accordance with one embodiment of the invention. The biopsy needle has a handle 2 at one end and a tissue sampling tube or cannula 3 at the other end.)
Regarding Claims 31, Cervi discloses further comprising the powered driver unison ([0060] The motor drive connecting portion 20 is chosen to suit the motor drive employed and, in the illustrated example, comprises a hexagonal stub. The motor drive 27 may be constructed or adapted specifically to suit its intended purpose, but conveniently a suitable motor drive can be provided by an electric screw driver.).
Regarding Claim 37, Cervi discloses wherein the first connection interface (6) comprises a medical connector (5) configured to couple with a medical device for aspiration through the cutting cannula (element 5 is capable of receiving a medical device, such as a suction apparatus, which could be connected to element 5 to provide aspiration through element 1).  
Regarding Claim 39, Cervi discloses wherein the first hub (2) further comprises a medical connector (5) that is independent from the connection interface (6), wherein the medical connector is configured to couple with a medical device for aspiration through the cutting cannula (element 5 is capable of receiving a medical device, such as a suction apparatus, which could be connected to element 5 to provide aspiration through element 1) (it is noted that element 5 is independent of element 6).  
Regarding Claim 41, Cervi discloses wherein the cutting cannula (3) comprises a constriction (9 and/or 3A in Fig. 5E) at a distal end thereof that reduces an inner diameter of the cutting cannula relative to more proximal regions of the cutting cannula. 
Regarding Claim 47, Cervi discloses an extraction assembly (13, 14, 16) that comprises an extraction cannula (13) sized to be received within the lumen of the cutting cannula (Fig. 1C).
Regarding Claim 50, Cervi discloses wherein the bone biopsy system is convertible from the manual coring configuration to an extraction configuration in which the extraction cannula is advanced into the cutting cannula. ([0055] The biopsy needle is provided with a removable stylet 13, as shown in FIG. 3B, FIGS. 5A and 5B, FIGS. 6A and 6F and FIG. 8B. (FIG. 1D shows the head 16 of the stylet when inserted in handle 2).)
Regarding Claim 52, Cervi discloses a manual driver (22) configured to selectively couple with the manual handle (Fig. 2C). 
Regarding Claim 59, Cervi discloses wherein the first hub comprises a plurality of wings that extend laterally away from a longitudinal axis of the cutting cannula, the plurality of wings being configured for gripping by a user to assist in removing the cutting cannula from a bone of a patient after the cutting cannula has been drilled into the bone ([0044] The handle has laterally extending wings 7 to assist in inserting the cannula into tissue, particularly bone marrow tissue, which is to be sampled.).
Regarding Claim 74, Cervi discloses a bone biopsy system comprising inter alia: 
a cutting assembly (1, 2, 3, 8, 9) comprising:
a cutting cannula (8) that comprises a cutting tip (3, 9, 10) and defines a lumen (1); and 
a first hub (2) coupled to the cutting cannula ([0044] The biopsy needle has a handle 2 at one end and a tissue sampling tube or cannula 3 at the other end), the first hub comprising a first connection interface (6); and 
an insert assembly (17, 18, 19, 20) comprising:
an elongated member (17) sized to be inserted into the lumen of the cutting cannula (8, 9) (Fig. 1B), the elongated member comprising a cutting tip (18); and 
a second hub (19, 20) coupled to the elongated member (17), the second hub comprising: 
a drilling interface (20) configured to be coupled with a powered drill ([0060] The motor drive connecting portion 20 is chosen to suit the motor drive employed and, in the illustrated example, comprises a hexagonal stub. The motor drive 27 may be constructed or adapted specifically to suit its intended purpose, but conveniently a suitable motor drive can be provided by an electric screw driver.) ([0062] In a preferred embodiment the motor drive rotates the whole biopsy needle, that is both the cannula and the handle.); and 
a second connection interface (19) configured to couple with the first connection interface (6) of the first hub to rotationally lock the first and second hubs relative to each other such that rotation of the second hub via the powered drill effects rotation of the cutting assembly ([0058] … drive portion 19 is a hexagonal formation which seats in the same hexagonal aperture in recess 6 as the stylet, 
the bone biopsy system being selectively convertible from a power drilling configuration to a manual coring configuration ([0064] In about 10% of cases it is difficult to manually core the bone and if substantial resistance is encountered, the motor drive can be attached as shown in FIG. 7D. In all cases, however, it is preferable to start coring the bone marrow manually.), 
wherein, when the bone biopsy system is in the power drilling configuration, the insert assembly (17, 18, 19, 20) is coupled with the cutting assembly (1, 2, 3, 8, 9) ([0058] Optionally the biopsy needle may be provided with a removable motor drive coupling 17, as shown in FIGS. 1B, 3A, 4A and 4B, 6C and 6D, 7D and 8C. This coupling comprises a shaft which fits within the cannula lumen, a drive portion 19 and a connecting portion 20 for connecting a motor drive) such that the elongated member (17) extends through a full length of the cutting cannula (8) and the cutting tip (18) of the elongated member (17) is positioned distal to the cutting tip of the cutting cannula ([0059] Preferably the length of the shaft is chosen so that its end 18 is located approximately at the same position as the stop 9, it thereby acting as a farther safeguard against excessive penetration of cannula 3 into the bone to be sampled) (see Fig. 3A, where the end of 18 and the end of 9 are flush, which yields the cutting tip 18 distal of the cutting cannula 8); and
where, when the bone biopsy system is in the manual coring configuration, the insert assembly (17, 18, 19, 20) is not coupled with the cutting assembly (1, 2, 3, 8, 9) (because in the manual coring configuration, the assembly is configured as set forth in Fig. 1C). 
	Regarding Claim 76, Cervi discloses  where the handle (7) is configured to be present on the first hub (6) (as best seen in Fig. 1A) when the driver connecter (20) of the second hub (19, 20) is coupled to the powered driver ([0058] This coupling comprises a shaft which fits within the cannula lumen, a drive portion 19 and a connecting portion 20 for connecting a motor drive. In the illustrated embodiment drive portion 19 is a hexagonal formation which seats in the same hexagonal aperture in recess 6 as the stylet.).
	Regarding Claim 77, Cervi discloses wherein the driver connector (20) of the second hub (19, 20) is directly connectable to the power driver ([0058] This coupling comprises a shaft which fits within the cannula lumen, a drive portion 19 and a connecting portion 20 for connecting a motor drive. In the illustrated embodiment drive portion 19 is a hexagonal formation which seats in the same hexagonal aperture in recess 6 as the stylet.).
	Regarding Claim 78, Cervi discloses where the driver connector (20) of the second hub (19, 20) and the powered driver (27) are configured to be directly connected to each other unison ([0060] The motor drive connecting portion 20 is chosen to suit the motor drive employed and, in the illustrated example, comprises a hexagonal stub. The motor drive 27 may be constructed or adapted specifically to suit its intended purpose, but conveniently a suitable motor drive can be provided by an electric screw driver.). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cervi.
Regarding Claim 2, Cervi discloses the claimed invention as set forth and cited above except for expressly disclosing wherein the handle (7) is configured to be selectively coupled to and selectively decoupled from the first hub (2). However, it would have been an obvious matter of design choice to one skilled in the art at the time the invention was filed to construct the handle and the hub of Cervi to be selectively coupled and decoupled because such arrangement is not anything more than one of numerous shapes or configurations a person of ordinary skill in the art would find obvious for the purposes of being able to connect and disconnect two pieces of a bone biopsy system.  

Claims 46 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cervi in view of US 20130131548 A1 to McGhie et al. (hereinafter, McGhie).
	Cervi discloses the claimed invention as set forth and cited above except for expressly disclosing an extraction cannula configured to receive a marrow sample that comprises a plurality of resilient gripping arms at a distal end thereof, wherein a proximal end of the constriction comprises a chamfered surface configured to deflect the gripping arms inward as the extraction cannula is advanced distally through the cutting cannula and wherein the extraction cannula comprises a plurality of resilient gripping arms at a distal end thereof. However, McGhie teaches an extraction cannula (24) that comprises a plurality of resilient gripping arms (54) at a distal end thereof (Fig. 2), wherein a proximal end of a constriction (38) comprises a chamfered surface (46) configured to deflect the gripping arms inward as the extraction cannula is advanced distally through the cutting cannula (Fig. 7) and wherein the extraction cannula comprises a plurality of resilient gripping arms (54) at a distal end thereof. One having an ordinary skill in the art at the time the invention was filed would have found it obvious to modify the device of Cervi to include the extraction cannula design and gripping arms of McGhie and to modify the construction of Cervi to also include the chamfered surface of McGhie as McGhie teaches that the fingers and deflection thereof would have been better able to provide samples that are easier to study ([0004]).

Claims 58 and 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cervi in view of US 20180125465 A1 to Muse et al. (hereinafter, Muse).
Regarding Claim 58, Cervi discloses the claimed invention as set forth and cited above except for expressly disclosing a safety shield configured to automatically attach to a distal end of the elongated insert when the elongated insert is withdrawn from the cutting assembly. However, Muse teaches a safety shield (105) configured to automatically attach to a distal end of the elongated insert when the elongated insert is withdrawn from the cutting assembly ([0040]). One having an ordinary skill in the art at the time the invention was filed would have found it obvious to modify the elongated insert and cutting assembly of Cervi to include the safety shield and automatic attachment thereof of Muse as Must teaches that the shield would have contributed to safety and ease of use considerations ([0171]).
Regarding Claim 60, Cervi discloses coupling the insert assembly with the cutting assembly; coupling a powered driver to the insert assembly; actuating the powered driver to drill the cutting assembly through the cortical layer of a bone; and decoupling the insert assembly from the cutting assembly while the cutting assembly extends through the cortical layer of the bone (see entire document of Cervi). Cervi discloses the claimed invention as set forth and cited above except for explicit instructions of the coupling steps as set forth in Claim 60. One having an ordinary skill in the art at the time the invention was filed would have found it obvious provide such instructions, as providing instructions to use medical devices would have been notoriously obvious, and also, all instructions and manners of coupling are explicitly disclosed in the Cervi document. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK DOUGHERTY whose telephone number is (571)270-5044. The examiner can normally be reached 8am-5pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P DOUGHERTY/           Primary Examiner, Art Unit 3791